Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 25 would have been properly restrictable from amended claim 1 if originally presented under plural combinations requiring the same subcombination (see MPEP 806.05(c), PLURAL COMBINATIONS REQUIRING A SUBCOMBINATION COMMON TO EACH COMBINATION).  Amended claim 1 and new claim 25 both required the subcombination of originally filed claim 1.  Amended claim 1 and new claim 25 however, would have been restrictable from each other as combination/subcombination due to their diverging scope/structural requirements.  Amended claim 1 requires an aggregate opening area not required in claim 25, while claim 25 requires a seat portion of the filter not required of amended claim 1.  These different structural configurations/requirements would require different search strategies/queries.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-28 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/13/2022, with respect to the previous objections to claims 1-6, 8-9 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 1-6, 8-9 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 4/13/2022, with respect to the previous 112(b) rejection of claim 4 have been fully considered and are persuasive.  Applicant has canceled claim 4, and similar limitation(s) amended into claim 1 appear to obviate the issue.  The previous 112(b) rejection of claim 4 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 4/13/2022, with respect to the previous 102 rejection(s) of claim(s) 1 under Jeong have been fully considered and are persuasive.  Applicant has amended claim 1 regarding an aggregate opening area of the front face which does not appear to be taught by Jeong.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeong, and further in view of previously cited Komori et al. (US 20100175432, “Komori”).  Komori however, teaches a filter that is “swelled” compared to a flat-plate, and further teaches maximizing the aperture ratio to enhance the capability of the filter to trap foreign matter (see Komori’s, filter 160, swelling part 161, inlet 162.  [0120]-[0121]).  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification appears to describe the aggregate cross-sectional area of the openings (“open area”) of the mesh being larger than the inlet, but not “equal to” as claimed in amended claim 1.  Examiner considers Applicant’s originally filed claim 5 would support “equal to”, but the specification should recite this (e.g. in [0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20060075577, “Jeong”) in view of Komori et al. (US 20100175432, “Komori”).
Jeong teaches a washing machine comprising the following of claim 1 except where underlined:

For Claim 1: 
A combination washer/dryer comprising: 
a tub defining a tub interior with a tub access opening (see Figures 2-7, tub 160); 
a rotatable drum located within the tub interior and defining a treating chamber with a treating chamber access opening (see Figures 2-7, drum 140); 
a drying air duct having an inlet formed in the tub, the inlet defining a cross-sectional area (see Figures 2-7, exhaust duct 150, exhaust port 155); and 
a filter having a front face, the front face defining a plurality of openings collectively defining an aggregate opening area, the front face overlying the inlet and having a surface area greater than the cross-sectional area of the inlet, wherein the aggregate opening area of the front face is equal to or greater than the cross-sectional area of the inlet (see Figures 2-7, exhaust port 155, filter 300).

Jeong does not teach the particular aggregate opening area being equal to or greater than the area of exhaust port 155.
Komori however, teaches a filter that is “swelled” compared to a flat-plate, and further teaches maximizing the aperture ratio to enhance the capability of the filter to trap foreign matter (see Komori’s, filter 160, swelling part 161, inlet 162.  [0120]-[0121]).  Examiner considers one of ordinary skill in the art would then consider maximizing the aperture ratio of a filter as routine optimization of a filter’s functional capabilities to filter foreign matter (see MPEP 2144.05, “Routine Optimization”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jeong, and more particularly to the aggregate opening area of filter 300 to be equal to or greater than the area of exhaust port 155 because said modification is routine optimization in view of Komori so as to optimize the filter’s functional capabilities of filtering foreign matter.  

Modified Jeong teaches claim 1.
Modified Jeong also teaches the following:

For Claim 2: 
The combination washer/dryer of claim 1, wherein the front face of the filter comprises a mesh (see Jeong’s Figures 2-8, filter 300).

Modified Jeong teaches claim 2.
Modified Jeong does not appear to teach the following:

For Claim 3:
The combination washer/dryer of claim 2, wherein the openings are 1500 microns or smaller.

Examiner however, considers said it well-known to size filter openings based on the size of lint/particulates desired to be excluded (see MPEP 2144.04, “Change in Size/Proportion”. See MPEP 2144.05, “Routine Optimization”).  

Modified Jeong teaches claim 1.
Modified also teaches the following:

For Claim 6:
The combination washer/dryer of claim 1, wherein the front face of the filter is dome-shaped defining a dome apex (see Jeong’s Figures 2-8, filter 300).

For Claim 8: 
The combination washer/dryer of claim 6, wherein the dome apex is located exteriorly of the drying air duct (see Jeong’s Figures 2-8, exhaust duct 150, filter 300).

For Claim 9: 
The combination washer/dryer of claim 8, wherein the dome apex is spaced from the drum (see Jeong’s Figures 2-8, drum 140, filter 300).

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20060075577, “Jeong”) in view of Komori et al. (US 20100175432, “Komori”) as applied to claim 1 above, and further in view of Kim et al. (US 9441883, “Kim”).
Modified Jeong teaches claim 1.
Modified Jeong does not appear to teach the following of filter 300 and exhaust port 155:

For Claim 21: 
The combination washer/dryer of claim 1, wherein the filter further comprises a seat portion extending past the inlet into the drying air duct.

Examiner however, considers it well-known in the washing arts to mount a filter mesh using a frame inserted into the air outlet port of a tub and refers to (see Kim’s Figures 2-4, tub 120, recovery opening 151, lint filter 160, filter frame 161, filter 162).  Examiner interprets the filter frame as a seat portion.  Mounting Jeong’s filter 300 to exhaust duct 150 in a similar manner using a filter frame inserted into exhaust port 155 would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jeong and more particularly to apply Kim’s filter frame/mounting arrangement because said modification would yield a predictable variation of Jeong. 

Modified Jeong teaches claim 21.
Modified Jeong also teaches the following:

For Claim 22: 
The combination washer/dryer of claim 21, wherein the inlet and the seat portion comprise the same shape (refer to claim 21 rejection.  see Kim’s Figures 2-4, recovery opening 151, filter frame 161).

For Claim 23:
The combination washer/dryer of claim 21, wherein the seat portion has a smaller cross-sectional area than the cross-sectional area of the inlet (refer to claim 21 rejection.  see Kim’s Figures 2-4, recovery opening 151, filter frame 161).

For Claim 24:
The combination washer/dryer of claim 21, wherein the seat portion terminates at a rear wall of the drying air duct (refer to claim 21 rejection.  see Jeong’s Figures 2-7, exhaust port 155.  see Kim Figures 2-4, recovery opening 151, filter frame 161).  Examiner interprets that a rear wall could be interpreted as the rear-most/right-most portion of Jeong’s exhaust port 155, which when modified by Kim, would be contacting the applied filter frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burgel et al. (EP 0395484) teaches a laundry drying/washing machine with a lint filter (see Figures 1-2, drying air outlet opening 8, air outlet duct 11, filter 20, outlet opening drying air duct 32, air outlet duct 38, air outlet opening 39, filter 42).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718